JUVENILE COURT PROCEDURAL RULES COMMITTEE
                             FINAL REPORT1

                            Amendment of Pa.R.J.C.P. 191

       On October 1, 2019, the Supreme Court amended Rule of Juvenile Court
Procedure 191 to provide a written advisement to juveniles of their right to challenge a
Juvenile Court Hearing Officer’s recommendation of an adjudication of delinquency.

       Currently, Pa.R.J.C.P. 191(B)(1) requires a Juvenile Court Hearing Officer to
advise a juvenile of the right to challenge a recommendation for an adjudication of
delinquency pursuant to Pa.R.J.C.P. 192. The Juvenile Court Procedural Rules
Committee (“Committee”) believed such an advisement should thoroughly advise the
juvenile of the right to challenge a recommendation. Further, it should be done so in
writing using “plain language” more easily understood by juveniles. A rule-based form
would ensure that sufficient and necessary information is provided to juveniles throughout
Pennsylvania. This approach is consistent with the written information provided to a
juvenile advising of post-dispositional rights. See Pa.R.J.C.P. 191(B)(2); Pa.R.J.C.P.
512(C). The requirement for a written advisement pursuant to Pa.R.J.C.P. 191(B)(1) is
only intended when there is a recommendation for an adjudication of delinquency; it is
not intended for other types of recommendations.

      The amendment will become effective January 1, 2020.




1   The Committee’s Final Report should not be confused with the official Committee
Comments to the rules. Also note that the Supreme Court does not adopt the
Committee’s Comments or the contents of the Committee’s explanatory Final Reports.